Judgment, Supreme Court, New York County (Robert H. Straus, J.), rendered June 10, 2005, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of four years, unanimously affirmed.
The court properly declined to submit robbery in the third degree as a lesser included offense. In light of the integrated and unimpeached testimony of the victim and eyewitness that defendant was aided by another man who physically restrained the victim, there was no reasonable view of the evidence, viewed most favorably to defendant, that defendant was guilty of only third-degree robbery. We reject defendant’s speculative interpretations of the evidence, including his assertion that the police testimony suggested that there was only one participant in the crime. There was no reason for the jury to credit the victim and witness in general, but conclude that they invented the involvement of a second robber (see People v Negron, 91 NY2d 788 [1998]; People v Tucker, 41 AD3d 210 [2007]). Defendant’s hearsay and Confrontation Clause arguments are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the evidence at issue was not received for its truth, but for legitimate nonhearsay purposes.
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Gonzalez, Sweeny, McGuire and Kavanagh, JJ.